METHOD OF PREPARING HIGH-PURITY LITHIUM DIFLUOROPHOSPHATE CRYSTAL AND NON-AQUEOUS ELECTROLYTE SOLUTION FOR SECONDARY BATTERY INCLUDING THE CRYSTAL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/11/2019, 10/14/2019, and 5/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 2-4, 6-8, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 2 and 6 disclose a method of preparing high-purity lithium difluorophosphate (LiPO2F2) crystal which comprises reacting lithium hexafluorophosphate (LiPF6) with a chloride and steam under a solvent-free condition through a series of steps involving pulverization of the reactants, introducing reactants into a reactor, and purging with air, nitrogen gas, and steam. 2F2 is performed by performing a series of steps by introducing the crystal to an aqueous solution of an alcohol and subjecting the product to primary and secondary vacuum concentrations, each with different temperature and pressure ranges.
The closest prior art, Uehara et al. (JP 2014-062036) and  Nishido (KR 2011-0052536) discloses a method of preparing high-purity lithium difluorophosphate (LiPO2F2) crystal which comprises reacting lithium hexafluorophosphate (LiPF6) with a chloride and steam under a solvent-free condition. However, Uehara does not disclose a purification process. While Nishido does teach a purification process, the process is performed without performing the primary vacuum concentration and secondary vacuum concentration processes. The primary vacuum concentration condition of a temperature of 40 to 45°C and a pressure of 25 to 30 Torr. and the secondary vacuum concentration condition of a temperature of 40 to 55°C and a pressure of 2 Torr or lower have technical significance and the critical significance in that the purity is increased. The references of Uehara and Nishida, taken alone or in combination, would not provide a case of anticipation or obviousness over claims 2 or 6. As such, claims 2-4, 6-8, and 11 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729